Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action responsive to applicant’s amendment of 11/01/2021.  appeal of 8/12/20.  Claims 1-10, 16, 18-20, 26, 28-33 are pending and allowed.   Claims 11, 13-15, 17, 21-25, 27 are cancelled.  

Detailed Action
Interview Summary
 	Applicant’s amendment placed the independent claims in condition for allowance.  However, in doing so the amendment placed dependent claims 2 and 7 in conflict with newly amended independent claim 1.  In claim 2 are the objects in claim 2 different from the risk objects in claim 1.  Also the filtering step appears to be covered by the new last two lines of the claim 1.  In claim 7 – the limitations on line 3 were amended into base claim 1 resulting in a double inclusion on claim on claim 2.  A remedy was presented in the form of an examiner’s amendment to applicant’s representative Sean M. Patchin, Jr. on 11/17 to correct the35 USC  112(b) problems with claims 2 and 7 and the need to pay a one month extension and accepted 11/22.  What was proposed was  In claim 2:
In Line 4 after “each “ insert: “of any of additional of”
In line 4 after plurality of” insert: “at risk”
In line 5 after “plurality of” insert: “at risk” and 
In claim 7 line 3 delete” determine a risk score for each of the one or more risk objects;”


2. (Previously Presented) The system of claim 1 wherein the first computing device is configured to: determine a plurality of objects based on the sensor information; 
determine a risk score for each of any of additional of the plurality of at risk objects; 
and filter the plurality of at risk objects based on the risk score for each object to identify the one or more risk objects.
7. (Original) The system of claim 1, wherein the first computing device is further configured to:

assign a color to each of the one or more risk objects, wherein the color is based on the risk score and represents a level of risk for each of the one or more risk objects.

Examiner’s Amendment
 	This case is in condition for allowance with the exceptions of indefiniteness to claims 2 and 7 introduced as a conflict with base claim 1 on the amendment of 11/1/2021.  The following Examiner’s amendment is presented to remedy the conflict creaed between independent claim 1 and dependent claims 2 and 7.
In claim 2:
In Line 4 after “each “ insert: “of any of additional of”
In line 4 after plurality of” insert: “at risk”
In line 5 after “plurality of” insert: “at risk”
In claim 7 line 3 delete” determine a risk score for each of the one or more risk objects;”
] requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 041133 the required fee for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Rejoinder
 	Claims 29-32 are being rejoined premised upon the allowability of base claim 1.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 31, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
 	Claims 1-10, 16, 18-20, 26, 28-33 are allowed. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 	
	The following is an examiner's statement of reasons for allowance: The prior art neither discloses nor suggest: A system comprising: a server storing template map data, a global positioning system device configured to determine geographic location information for a vehicle, one or more sensors coupled to the vehicle and configured to detect sensor information, and a first computing device configured to: communicate with the server to receive the template map data comprising environmental information indicating environments along road segments, communicate with the global positioning system device to receive the geographic location information, determine, based on the geographic location information, a particular road segment on which the vehicle is located among the road segments of the template map data, determine, based on a portion of the environmental information of the template map data corresponding to the particular road segment, a particular environment along the particular road segment, generate a virtual world representing the particular environment along the particular road segment on which the vehicle is located, communicate with the one or more sensors to receive the sensor information; analyze the sensor information to identify one or more risk objects; generate one or more point clouds illustrating the one or more risk objects, respectively, generate, by superimposing the one or more point clouds into the virtual world, a three-dimensional (3D) risk map, and display, using a display device of the vehicle, the 3D risk map in conjunction with any of: re: cl4) first computing device is further configured to: determine, based on the 3D risk map, one or more road segments the vehicle has traveled, calculate one or more road segment risk 
Of Particular interest is Kim et al. which teaches: A system and method for using comprising: A server storing template map data, a global positioning system device configured to determine geographic location information for a vehicle; one or more sensors coupled to the vehicle configured to detect sensor information  and a first computing device configured to communicate with the global positioning system device to receive the geographic location information, generate, a virtual world representing a particular environment along a particular road segment on which the vehicle is located a particular environment along a particular road segment on which the vehicle is located communicate with the one or more sensors to receive the sensor information analyze the sensor information to identify one or more risk objects generate one or more point clouds illustrating the one or more risk objects. respectively a three-dimensional risk map surroundings and display the 3D risk map.  However Kim et al. does not teach: A server storing template map data,. generate, by superimposing the one or more point clouds into the virtual world., communicating with the server to receive the template map data: 
Of further interest is: Collins et al. which teaches: a server storing template map data, communicate with the server to receive the template map data: comprising environmental information indicating environments along road segments.  However, Collins et al. does not teach: determine, based on the geographic location information, a particular road segment on which the vehicle is located among the road segments of the template map data; determine, based on a portion of the environmental information of the template map data corresponding to the .
Of further interest is Breed et al. which teaches: determine, based on the geographic location information, a particular road segment on which the vehicle is located among the road segments of the template map data (¶260-locate vehicle position by comparing map data); determine, based on a portion of the environmental information of the template map data corresponding to the particular road segment, a particular environment along the particular road segment, .first computing device is further configured to: determine, based on the 3D risk map, one or more road segments the vehicle has traveled, calculate one or more road segment risk scores for the one or more road segments; and transmit the one or more road segment risk scores; the first computing device is further configured to: determine a risk score for at least one of the one or more risk objects; output a first alert if the risk score is above a predetermined threshold and output a second alert if the risk score is below the predetermined threshold; determine a risk score for at least one of the one or more risk objects; and output an audio alert based on the risk score exceeding a threshold. a second server configured to store weather information, wherein the first computing device is further configured to communicate with the second server to receive the weather information, and wherein generation of the virtual world is further based on the weather information, such that the virtual world illustrates a weather condition.
Of further interest is Bogovich et al. which teaches:  first computing device is further configured to: determine, based on the 3D risk map, one or more road segments the vehicle has traveled, calculate one or more road segment risk scores for the one or more road segments; and transmit the one or more road segment risk scores; the first computing device is further configured to: determine a risk score for at least one of the one or more risk objects; 
However, it would not have been obvious to one of ordinary skill in the art to combine all four of Kim et al., Breed et al., Collins et al, and Bogovich et al. to come up with inventions.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.  The examiner can normally be reached Mon, Tues, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/M.E.B/Examiner, Art Unit 3655 
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655